Exhibit 10.5
ALLEGHENY TECHNOLOGIES INCORPORATED
2007 INCENTIVE PLAN
ADMINISTRATIVE RULES FOR THE
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PROGRAM
Effective as of May 2, 2007
As Amended through May 7, 2010
Article I. Adoption and Purpose of the Program
     1.01 Adoption. These administrative rules were initially adopted and
subsequently amended by the Nominating and Governance Committee of the Board of
Directors as a part of the Allegheny Technologies Incorporated 2007 Incentive
Plan, as amended (the “Plan”) pursuant to the authority reserved in Section 3.1
of the Plan. This Non-Employee Director Restricted Stock Program (the
“Non-Employee Director Restricted Stock Program”) is part of the Non-Employee
Director Compensation Program, as adopted by the Board of Directors on
December 15, 2006 and effective January 1, 2007, as amended August 1, 2008 and
as further amended May 7, 2010 to address stockholder rights and as may be
further amended from time to time (the “Non-Employee Director Compensation
Program”) and shall be the guidelines for making certain automatic grants of
Restricted Stock under Article VII of the Plan and administering the grants once
made.
     1.02 Purpose. The purposes of the Non-Employee Director Restricted Stock
Program are (i) to assist the Company in retaining non-employee Directors of the
Company who will contribute independent judgment and business experience to the
success of the Company, (ii) to provide a means of encouraging non-employee
Directors to acquire and hold shares of Company Common Stock and (iii) provide
an opportunity to non-employee Directors to share in the growth of the Company
achieved during their respective tenures as Directors.
Article II. Definitions
     For purposes of these administrative rules, the capitalized terms set forth
below shall have the following meanings. Capitalized terms used but not defined
in these administrative rules shall have the same meanings as in the Plan.
     2.01 Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company specifically setting
forth the terms and conditions of a Restricted Stock Award granted to a
Participant pursuant to Article VI of these administrative rules, which terms
and conditions may be set forth by incorporation of these administrative rules.
     2.02 Board means the Board of Directors of the Company.
     2.03 Business Day means any day on which the New York Stock Exchange shall
be open for trading.
     2.04 Cause means a determination by the Committee that a Participant has
engaged in conduct that is dishonest or illegal, involves moral turpitude or
jeopardizes the Company’s right to operate its business in the manner in which
it is now operated.
     2.05 Change in Control means Change in Control as defined in the Plan.
     2.06 Committee means the Nominating and Governance Committee of the Board.

 



--------------------------------------------------------------------------------



 



     2.07 Company means Allegheny Technologies Incorporated, a Delaware
corporation, and its successors.
     2.08 Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of the Board.
     2.09 Date of Grant means the Business Day as of which a Restricted Stock
Award is granted in accordance with Article VI of these administrative rules.
     2.10 Disability means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months or is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Company.
     2.11 Effective Date means May 2, 2007, upon approval by the stockholders of
the Company of the Plan.
     2.12 Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.13 Fair Market Value means, on any date, the average of the high and low
quoted sales prices of a share of Common Stock, as reported on the Composite
Tape for the New York Stock Exchange Listed Companies, on such date or, if there
were no sales on such date, on the last date preceding such date on which a sale
was reported.
     2.14 Non-Employee Director Compensation Program shall have the meaning set
forth in Section 1.01 of these administrative rules.
     2.15 Non-Employee Director Restricted Stock Program shall have the meaning
set forth in Section 1.01 of these administrative rules.
     2.16 Outstanding Stock means, at any time, the issued and outstanding
Common Stock.
     2.17 Participant means all persons elected and qualified as non-employee
Directors eligible to participate in and receive Restricted Stock Awards under
Articles V and VI of these administrative rules.
     2.18 Plan means the Allegheny Technologies Incorporated 2007 Incentive
Plan, as may be amended from time to time.
     2.19 Retirement means a cessation of membership on the Company’s Board of
Directors for reasons other than Cause with the consent of the Board after
rendering no less than one term of service as a non-employee Director.
     2.20 Restricted Period means absent a different period set forth by the
Committee with respect to a Restricted Stock Award, the period beginning on the
Date of Grant and ending on the third anniversary of the Date of Grant.
     2.21 Restricted Stock means shares of Common Stock subject to the
restrictions set forth in these administrative rules or in an Award Agreement.

2



--------------------------------------------------------------------------------



 



     2.22 Restricted Stock Award means a grant of Restricted Stock under
Article VI of these administrative rules.
     2.23 Common Stock means Common Stock, par value $0.10 per share, of the
Company.
     2.24 Withholding Obligations means the amount of federal, state and local
income and payroll taxes if any the Company determines in good faith must be
withheld with respect to the vesting of a Restricted Stock Award. Withholding
Obligations may be settled by the Participant, as permitted by the Committee in
its discretion, in shares of Common Stock, cash, previously owned shares of
Stock or any combination of the foregoing.
Article III. Administration
In addition to any power reserved to the Committee under Article III of the
Plan, the Non-Employee Director Restricted Stock Program shall be administered
by the Committee, which shall have exclusive and final authority and discretion
in each determination, interpretation or other action affecting the Non-Employee
Director Restricted Stock Program and its Participants. The Committee shall have
the sole and absolute authority and discretion to interpret the Non-Employee
Director Restricted Stock Program, to modify these administrative rules for the
Non-Employee Director Restricted Stock Program under and make such other
determinations in connection with the Non-Employee Director Restricted Stock
Program as it may deem necessary or advisable. It is the intent of these
administrative rules and of the Committee in adopting these administrative rules
to have the Non-Employee Director Restricted Stock Program to operate as
automatically and without exercise of discretion except to the extent necessary
to supplement the administrative rules.
Article IV. Stock Issuable under the Non-Employee Director Compensation Program
     4.01 Number of Shares of Stock Issuable. The Stock to be offered under the
Non-Employee Director Restricted Stock Program shall be authorized and unissued
Stock, or Stock which shall have been reacquired by the Company and held in its
treasury.
     4.02 Shares Subject to Terminated Awards. Shares of Restricted Stock
forfeited as provided in Section 6.03 of these administrative rules may again be
issued under the Non-Employee Director Restricted Stock Program.
Article V. Participation
     5.01 Participants. Participants in the Non-Employee Director Restricted
Stock Program shall be non-employee Directors of the Company. Each non-employee
Director shall be automatically eligible for participation in this Non-Employee
Director Restricted Stock Program immediately upon such person’s election and
qualification as a non-employee Director. No designation shall be required in
order for a non-employee Director to be or become eligible for participation or
to participate in this Non-Employee Director Restricted Stock Program. Each
Participant shall be eligible for grants of Restricted Stock as of the next
scheduled grant date as provided by the Non-Employee Director Restricted Stock
Program. Upon a person’s election and qualification as a non-employee Director,
the Committee shall promptly provide to each such person these administrative
rules and confirm in writing the person’s eligibility to participate in the
Non-Employee Director Restricted Program.
Article VI. Grants under the Non-Employee Director Compensation Program
     6.01 Automatic Grants. Participants shall be automatically entitled to
grants of shares of Restricted Stock as determined under these administrative
rules. The Committee (or its designee, who may be an employee of the Company)
shall promptly document each automatic grant in an

3



--------------------------------------------------------------------------------



 



Award Agreement and/or shares of Common Stock bearing a legend limiting the sale
thereof. However, any delay in the documentation of an automatic grant shall not
diminish the Participants rights thereto.
     6.02 Determination of Grants. Each Participant shall be entitled to and
shall receive a grant of a Restricted Stock Award with a value, determined using
the Fair Market Value on the Date of Grant, equal to $100,000 ($75,000 for
grants made on or before May 9, 2008) (or such other amount as the Board may
determine from time to time) in each calendar year.
          (a) For continuing non-employee directors, grants shall be made once
annually coinciding with the annual meeting of stockholders or if no such
meeting is held, at such other time as the Board or the Committee may determine.
The number of shares granted shall be determined by dividing $100,000 ($75,000
for grants made on or before May 9, 2008) (or the rate then in effect) by the
Fair Market Value on the Date of Grant, rounded to the next greater whole number
share.
          (b) For a non-employee director who joins the Board, the value of the
Restricted Stock Award to be granted to such director shall be $100,000 ($75,000
for grants made on or before May 9, 2008) (or the rate then in effect)
multiplied by the fraction consisting of the number of months to be served in
that calendar year divided by twelve. The number of shares granted shall be
determined by dividing such amount by the Fair Market Value on the Date of
Grant, rounded to the next greater whole number share. In this instance, the
Date of Grant shall be the later of the date that the non-employee director
joins the Board or the date of the annual meeting for the then-current calendar
year.
          (c) On August 1, 2008, each non-employee Director shall receive a
grant of Restricted Stock with a Fair Market Value on the Date of Grant of
$25,000 as an increment to the 2008 grant made under this Section 6.02. For 2009
and thereafter, the grant of Restricted Stock provided under this Section 6.02
shall be a Fair Market Value of $100,000 and such grants shall be made as
otherwise provided in this Section 6.02, as amended.
Article VII. Determination of Performance Reward Criteria and Delivery of Stock
     7.01 Restrictions. Unless the Committee provides for additional
restrictions:
(a) None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period and any attempt
to sell , transfer, assign, pledge or otherwise encumber or dispose of the
shares of Restricted Stock shall automatically and without further action by the
Committee cause the Restricted Stock Award and shares of Restricted Stock
evidenced thereby to be forfeited; (b) the shares of Restricted Stock shall be
forfeited without further action of the Committee or the Company if the
Participant ceases to be a member of the Board of Directors for reasons other
than those permitted under Section 7.02 of these administrative rules and
(c) the Restricted Stock shall be held in the custody of the Company or its
designee until such time as the Restricted Period shall have been completed. The
shares of Restricted Stock shall bear the following legend:
THE TRANSFERABILITY OF THESE SHARES IS SUBJECT TO THE TERMS AND CONDITIONS SET
OUT IN ADMINISTRATIVE RULES FOR THE NON-EMPLOYEE DIRECTOR RESTRICTED STOCK
PROGRAM PROMULGATED UNDER THE ALLEGHENY TECHNOLOGIES INCORPORATED 2007 INCENTIVE
PLAN. A COPY OF THOSE ADMINISTRATIVE RULES IS ON FILE AT THE OFFICE OF THE
COMPANY.
     7.02 Vesting of Restricted Stock. The Restricted Period will end and shares
of Restricted Stock shall vest and become the property of each Participant at
the end of the Restricted

4



--------------------------------------------------------------------------------



 



Period of that Restricted Stock Award, provided the Participant is then a member
of the Board of Directors or if earlier upon the death, Disability or Retirement
of the Participant.
     7.03 Delivery of Shares. Except as may be provided by the Committee or
elected by a Participant pursuant to this Section 7.03, shares without
restrictive legends shall be delivered to the Participant as promptly as
possible after the end of the Restricted Period with respect to a restricted
Stock Award. If, in the reasonable judgment of the Committee or its designee,
the Company has Withholding Obligations with respect to a particular Restricted
Stock Award, the shares without the restrictive legend shall not be delivered to
the Participant unless or until the Withholding Obligations are satisfied in a
manner acceptable to the Committee. All shares without restrictive legends shall
be delivered to the Participant by placing such shares or causing such shares to
be placed in the U.S. mail, postage prepaid, to the address indicated by the
Participant.
Article VIII. Miscellaneous
     8.01 Application of Provisions of Plan. Except as set forth in these
administrative rules, the provisions of the Plan shall apply to these
administrative rules and are incorporated herein as if set forth at length.
     8.02 Change in Control. In the event of a Change in Control, all then
uncompleted Restricted Periods shall end and the Restricted Stock shall vest
immediately coincident with the Change in Control. In addition, shares for which
a Participant elected a deferral of delivery under Section 7.03 shall be
delivered to the Participant coincident with the Change in Control. The intent
of this provision is to permit and facilitate the Participant’s ability to
deliver shares for sale or exchange in connection with that Change in Control.
     8.03 Securities Laws Restrictions. Any Restricted Stock Award denominated
in Common Stock shall be subject to the requirement that if at any time the
Committee shall determine that any listing or registration of the shares of
Common Stock or any consent or approval of any governmental body or any other
agreement or consent is necessary or desirable as a condition to the granting of
a Restricted Stock Award or issuance of shares of Common Stock or cash in
satisfaction thereof, such grant of an award or issuance of shares of Common
Stock may not be consummated unless such requirement is satisfied in a manner
acceptable to the Committee. It is intended, unless the Committee determines
otherwise, that the Non-Employee Director Restricted Stock Program complies with
Rule 16b-3 as issued by the Securities and Exchange Commission. All
interpretations of the Non-Employee Director Restricted Stock Program relating
to Statutory Insiders shall be consistent with that Rule 16b-3 and the Exchange
Act. In order to maintain compliance with any of Rule 16b-3 or the Exchange Act,
the Committee may adopt such other administrative rules or provide restrictions
on outstanding Restricted Stock Awards as it in its discretion shall deem
necessary and such administrative rules or restrictions shall apply to
outstanding Restricted Stock Awards as if set forth in these administrative
rules or an applicable Award Agreement.
     8.04 Investment Representation. By accepting a Restricted Stock Award, each
Participant shall agree that the shares acquired in connection with that
Restricted Stock Award are acquired for investment and not for resale or with a
view to the distribution thereof and, upon demand, each Participant shall
deliver to the Committee a written representation to that effect in a form and
substance satisfactory to the Committee. Upon demand, delivery of such
representation prior to the delivery of shares of Stock shall be a condition
precedent to the Participant’s right to receive such shares of Stock.
     8.05 Rights as Stockholders. For awards made on or after May 7, 2010,
Participants shall have all of the rights of stockholders of the Company with
respect to all shares subject to an Award Agreement except for the right to
receive dividends, whether in cash or Common Stock, when paid to other
stockholders prior to the lapse of all restrictions on the Restricted Shares,

5



--------------------------------------------------------------------------------



 



provided, however, that any cash or Common Stock distributed as a dividend or
otherwise with respect to any Restricted Shares as to which restrictions have
not then lapsed shall be subject to the same restrictions as described in
Section 7.02 and held or restricted as provided in Section 7.01 until such
restrictions lapse.
     8.06 Non-Uniform Determinations. The actions and determinations of the
Committee need not be uniform and may be taken or made by the Committee
selectively among employees or Participants, whether or not similarly situated.
     8.07 Amendment and Termination of Administrative Rules. The Committee shall
have complete power and authority to amend or terminate these administrative
rules at any time it is deemed necessary or appropriate. No termination or
amendment of the administrative rules may, without the consent of the
Participant to whom any award shall theretofore have been granted under the
Non-Employee Director Compensation Program, adversely affect the right of such
individual under such award; provided, however, that the Committee may, in its
sole discretion, make such provision in the Award Agreement for amendments
which, in its sole discretion, it deems appropriate.
* * * * * * * * * * * * * *

6